Case 2:08-cr-00042-DBH Document 419 Filed 07/14/20 Page 1 of 1      PageID #: 2091



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
                                          )
 V.                                       )    CRIMINAL NO. 2:08-CR-42-DBH-01
                                          )
 FREDERICK GATES,                         )
                                          )
                         DEFENDANT        )


           ORDER ON MOTION FOR COMPASSIONATE RELEASE


      The defendant Frederick Gates has moved for compassionate release due

to COVID-19 risks (ECF No. 418). The relevant part of the statute provides that

a defendant can seek compassionate release from the court “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Gates attaches a

letter he wrote to the Warden dated July 1, 2020, seeking compassionate release

(ECF No. 418-1). Since the statutory 30 days has not run, his motion is DENIED

WITHOUT PREJUDICE.

      SO ORDERED.

      DATED THIS 14TH DAY OF JULY, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
